IN THE UNITED STATES BANKRUPTCY COURT
F()R THE DISTRICT OF DELAWARE

 

In re:

M & G USA coRPORATIoN, er az.,l

Debtors.

 

 

Chapter ll
Case No. 17-12307 (BLS)
(Jointly Administered)

Objection Deadline: ()ctober 26, 2018 at 4:00 p.m. (ET)

SUMMAR_Y ()F ELEVENTH MONTHLY APPLICATION
OF CRAIN CATON & JAMES FOR ALLOWANCE OF~
C()MPENSATION FOR SERVICES RENDERED AND F()R _
REIMBURSEMENT OF EXPENSES AS SPECIAL COUNSEL TO THE DEBTORS
FOR THE vPERIOD FROM SEPTEMBER 1, 2018 THROUGH SEPTEMBER 30, 2018

Name of Applicant:
Authorized to Provide Professional Services to:

Period for which compensation and
reimbursement are sought:

Amount of Compensation sought as actual,
reasonable, and necessary:

Amount of Expense Reirnbursernent sought as
actual, reasonabl_e, and necessary:

Date of Order Approving Retention:

This is a(n): _X_rnonthly

 

Crain, Caton & James, P.C.

The above-captioned Debtors

September l, 2018 through September 30,
2018

$53,615.20 (80% of $67,019.00)

$6.52

December 7, 2017 nunc pro tunc to October
31, 2017 '

___interim ____final application

The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification

numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M &
G Polymers USA, LLC (7593), M&G Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi
& Ghisolfi International S.a r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.a r.l. (7812), M & G
USA Holding, LLC (3451), Chemtex International Inc. (76'95), Chemtex Far East, Ltd. (2062) and Indo
American Investments, Inc. (9208). The Debtors' noticing address in these chapter ll cases is 450 Gears

Road, Suite 240, Houston, Texas 77067.

003946.000001
143 - 5152153.1

The total time expended for fee application preparation is approximately 13.5 0 hours and the
corresponding compensation requested is $5,474.00.

[Docket No. 539]
First Monthly Fee Application

Q.!¥...
October 31, 2017 - November 30, 2017

$97,§38,80

     

 

January 18, 2018
[Docket No. 705]
Second Monthly Fee Applicati<)n

December l, 2017 ~ December 31, 2017

$121,062.40

$2,417.95

 

February 13, 2018
[Docket No. 958]
Third Monthly Fee Application

January 1, 2018 - January 31, 2018

8156,82_0.80

$2,242.25

 

March 5, 2018
[DocketNo. 1084]
Fourth Monthly Fee Application

February l, 2018 v February 28, 2018

8181,285.60

$618.31

 

Marc`h 15, 2018
[Docket No. 1169]
First Interim Application

October 31, 2017 - January 31, 2018

$464,038.50

$4,700.90

 

April 10, 2018
[Docket No. 1354]
Fii’th Monthly Fee Application

March l, 2018 ~March 31, 2018

8127,218.40

8244.70

 

May 10, 2018
[DocketNo. 1453]
Sixth Monthly Fee Application

April l, 2018 - April 30, 2018

$38,726.40

811.20

 

June 7, 2018
[Docket No. 1542]
Seventh Monthly Fee Application

May 1,2018_May31,2018

$51,109.20

$276.54

 

Jun"e 14, 2018
[Docket No. 1573]
Second Interim Application

February 1, 2018 - Apri130, 2018

$434,038.00

$874.21

 

July 13, 2018
[Docket No. 1672]
Eighth Monthly Fee Application

lune l, 2018 ~ June 30, 2018

$71,016.00

` $6.71

 

August 10, 2018
[DocketNo. 1756]
Ninth Monthly Fee Application

July l, 2018 -July 31, 2018

$109,565.20

$820.16

 

September 11, 2018
[Docket No. 1849]
Tenth Monthly Fee Application

August l, 2018 ~ August 31, 2018

. 892,724.40

$267.05

 

 

Septembe_r 15, 2018
[Docket No. 1872]
Third interim Application

 

May l, 2018-1uly 31, 2018

 

$289,613.00

 

$1,103.41

 

003946.000001»
143 - 5152153.1

 

~.mm-m~m - m3
Hooooo.wvmmoo

 

 

 

 

 

 

 

 

¢o.mw~..mow
oo.co~_“~. ~ w
oo.¢o~ m

S.QE.;
S.§£
S.mmm“wm%

 
     

cN.m~ ~
ov.mm
oN.o
om.~
o©.~ ~
odom

oo.oomw
codme

oo.oomw
oo.owmm
oo.omm$

  

mgm

2§§22@ §§
§QS§W§ §§a§o\eao%§w

=oumwu§ EQCQEEoU vwEwE SEEU cum wo&§m no§=e&<\b§onww%n~w\
52 \mcowomm§§ 685sz no§o&o© d§wm ~Qom\~o§oao§nm
QSCBQ:Q&< dc §§er EUBEEQUEES_BQ£

NooN\BBmm §M sw §§ cea Hcoco@w§w mmc£m:m d§o&o©\ec§o%§am

oo.m:§.om , "_So,~. ~::EU
oo.om - _o>?i.
w=§._o>)-=oz .x.om ach
ccd;..\..om Hoom\m._=om _Boh
ec.vm~¢mw ov.m~ _wwo_§wm _So,~.
oo.vm~"mw 32 QQ.ES §§mn§%w£§m §§m .2

EOUOME .2
§§ .L

~§3~ .<
m»unco=om .U
&>QQ .».

 

 

eve _S.¢.H

 

oo:§ m.=_om

 

BQM M=EE

 

 

§0> .EE =o.~U\oE,H

 

 

QEQZ

 

_ QOEME ZO~H<@ZMEEOU H~,:. MOm MHMHHMM=>FH >m QH,HWHDOHM Z©~H<mzwmz©© mo >§ED@

 

COMPENSATION BY PROJECT CATEGORY

Hours
Cas_e Administration 0.50
Ernployment and Fee Application 13.50
Lienholder Claims 1 12.70
Litigation/Arbitration 4.40
Real Estate Agreements and Related Port and Construction Agreements 3.50
Nonworking Travel 0.00

Fee

Less 50% NOn-Working Travel
Total

Fees
Total Disbursements & Charges

Total

003946.00000l
143 - 5152153.1

Fees

250.00
5,474.00
57,325.00
2,045.00
1,925.00
0'.00
67,019.00

0.00

67,019.00
6.52

67,025.52

EXPENSE SUMMARY

 

 

 

 

 

 

C_ONFERENCE CHARGES $6.52
Total f $6.52
003946.000001

143-5152153.1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

Chapter 11
In re: Case No. 17-12307 (BLS)
M & G USA CORPCRATION, et al»»l (Jointly Administered)
Debtors~ objection neadline= october 26, 201s ar 4:00 p.m. (ET)

 

ELEVENTH MONTHLY APPLICATION
OF CRAIN CATON & JAMES FOR ALLOWANCE OF
COMPENSATION FOR SERVICES RENDERED AND FOR
R.EIMBURSEMENT OF EXPENSES AS SPECIAL COUNSEL TO THE DEBTORS
FOR THE PERIOD FROM SEPTEMBER 1, 2018 THROUGH SEPTEMBER 30, 2018

n Crain Caton & James, special counsel to the above-captioned debtors
(collectively, the "l_)_e_l_)_t_o_r_§"), makes its eleventh monthly fee statement (this "Monthly Fee
Statement") for allowance of compensation of $53,615.20 (80% of 867,019.00) and
' reimbursement of expenses of $6.52 for the period from September 1, 2018 through September
30, 2018 (the "Compensation Period") in accordance with the Order Authorizing Proceduresfor
Interz`m Compensation and Reimbursement of Expenses ofProfeSsionals (Docket No. 308)
(the "Interim Compensation Order"). In support of this Monthly Fee Statement, Crain Caton &

J ames respectfully represents as follows:

 

l_ The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (_3236), M &
G Polymers USA, LLC (7593), M&G Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi
& Ghisolfi International S.a r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.a r.l. (7812), M & G
USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo
American Investments, Inc. (9208). The Debtors' noticing address in these chapter 11 cases is 450 Gears
Road, Suite 240, Houston, Texas 77067.

003946.0’00001
143 ~ 5152153.1

JURISDICTION AND VENUE

l. This Court has jurisdiction to consider this matter pursuant to 28 U.S.C.
§§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue for this
matter is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

Background

2. On October 24, 2017 (the "Polymers Petition Date"), Debtor M&G
Polymers USA, LLC ("l\/I&Q Polymers") filed a voluntary petition for relief under chapter ll of
the Bankruptcy Code and, thereafter, on October 30, 2017 (the "Petition Date"), each of the other
Debtors commenced chapter 11 cases before this Court (together with the chapter 11 case of
M&G Polymers, the "Qai_s_e_s"). The Debtors are continuing in possession of their properties and
are managing their businesses, as debtors in possession, pursuant to sections 1107(a) and 1108 of
the Bankruptcy Code.

v 3. An Official Committee of Unsecured Creditors (the "Committee") was
appointed in these Cases on November 13, 2017 (Docket No. 146). Additional information
regarding the Debtors and these Cases, including the Debtors' businesses, corporate structure and
financial condition, is set forth in the Declaration of Dennis Stogsdill in Support of First Day
Pleadings (Docket No. 3) (the "First Day Declaration"), filed on October 31, 2017 and
incorporated herein by reference.

Crain Caton & Janies’s Retention
4. On November 20, 2017, the Debtors filed the Applz'cation of T he
Debtors F_or An Order Authorizz'ng T hem to Retain and Employ Crain Caton & James, P. C as
Special Counsel, szc Pro Tunc as of the Petz'tz'on Date (Docket No. 215) (the "B§t_e;i_tign
Application"), by which the Debtors sought to retain and employ Crain Caton & J ames as their

special counsel in these Cases. On December 7, 2017, this Court entered the Ora’er Authorizz'ng

. - 2 -
003946.000001
143 - 5152153.1

the Debtors to Retaz'n and Employ Crain Caton & James as Special Counsel, Nunc fig Tunc as
ofthe Petitz'on Date (Docket No. 409) (the "Retention Order"), authorizing the retention of Crain
Caton & J ames as the Debtors’ special counsel.

T he Interim Compensation Order

5. On November 10, 2017, the Debtors filed the Motz'onfor an Order
Establishz'ng Procea'uresfor Interim Compensatl`on ana' Reimbursement ofExpensesfor
Professionals (Docket No. 141) (the "Interim Compensation Procedures Motion"), which Sought
to establish procedures for the compensation and reimbursement of professionals whose
retentions are approved by the Court pursuant to sections 327 or 1103 of the Bankruptcy Code on
a monthly basis and on terms comparable to the procedures established in other large chapter 11
cases. On December 1, 2017, this Court entered the Interim Compensation Order, which
approved the relief sought in the Interim Compensation Procedures Motion and authorized the
implementation of the interim compensation procedures contemplated therein.

6. Specifically, the Interim Compensation Order provides that "[e]ach
Professional seeking monthly compensation must prepare monthly fee applications (each,
a "Monthlv Fee Application") in accordance with Local Rules 2016-2(0)(1) and (ii), which shall
include (i) the information required by Local Forms 101 and 102 and (ii) a monthly invoice that
contains the fee and expense detail that describes the fees and expenses incurred by Such
Professional." Interim Compensation Order, 11 2(a). The Interim Compensation Order further
provides that Monthly Fee Applications shall be filed no sooner than the Sth day following the

month for which fees are sought (z`a'. at 1[ 2(b))_.

003946.000001
143 - 5152153.1

CRAIN CATON & JAMES’S APPLICATI()N FOR
COMPENSATION AND REIMBURSEMENT OF EXPENSES

Compensation Paid and Its Sources

7. Crain .Caton & J ames has received no payment for services rendered in
any capacity in connection with the matters covered in this Monthly Fee Statement, nor has it
received any promises for payment for matters covered by this Monthly Fee Statement, from any
source other than from the Debtors. There is no agreement or understanding between Crain
Caton & J ames and any other person other than shareholders of Crain Caton & J ames for the
sharing of compensation to be received from the services rendered in these Cases.

Iteniization of Services
Rendered and Disbursements Incurred

8. Attached hereto as Exhibit A are the time records of Crain Caton &
James, which provide a daily summary of the time spent by each Crain Caton & J ames attorney2
and paraprofessional3 during the Compensation Period by Proj ect category. The blended hourly
billing rate of attorneys for all services provided during the Compensation Period is 8535.114
The blended hourly billing rate of paraprofessionals for all services provided during the
Compensation Period is $210.00.5

9. Attached hereto as Exhibit B is a detailed itemization of expenses for
which Crain Caton & J ames seeks reimbursement Crain Caton & J ames maintains the

following policies with respect to Expenses:

 

Attorneys include shareholders and associates, as applicable during the Compensation Period.

Paraprofessionals include paralegals, legal support personnel, project assistants and staff members, as
applicable during the Compensation Period. ~

4 The blended hourly billing rate of $535.11 for attorneys is derived by dividing the total fees for attorneys of
863,785.00 by the total hours of 119.20 for those same attorneys, not taking into account any discounts for
non-working travel.

5 The blended hourly billing rate of 8210.00 for paraprofessionals is derived by dividing the total fees for
paraprofessionals of $3,234.00 by the total hours of 15.40 for those same paraprofessionals, not taking into
account any discounts for non-working travel.

_ 4 _
003946.000001
143 - 5152153.1

(a) No amortization of the cost of any investment, equipment or capital outlay
is included in the expenses In addition, for those items or services that
Crain Caton & J ames purchased from or contracted with a third party
(such as outside copy Services), Crain Caton & James seeks
reimbursement only for the exact amount billed to Crain Caton & J ames
by the third party vendor and paid by Crain Caton & J ames to the third
party vendor.

(b) Photocopying by Crain Caton & J ames was charged at 10 cents per page.

(c) Charges for airline and train travel include the cost of each airline or train
ticket used in connection with the provisions of service to the Debtors.

(d) Meals charged to the Debtors were associated with out-of-town travel.

10, Crain Caton & J ames believes that the time entries set forth in the
exhibit attached hereto are in compliance with the requirements of Rule 2016-2 of the Local
Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the
District of Delaware (the "Local Rules").

Total Fees and Expenses
Sought for the Compensation Period

11. The total amount sought for fees for professional services rendered and

the reimbursement of expenses incurred for the Compensation Period are as follows:

 

 

 

 

 

Total Fees 867,019.00
Total Disbursements l $6.52
TQTAL $67,025.52

 

 

Pursuant to the Interim Compensation Order, Crain Caton & J ames seeks payment from the
Debtors in the amount of $53,621.72 which represents (a) 80% of Crain Caton & James’s total
fees for services rendered during the Compensation Period and (b) 100% of the expenses

incurred by Crain Caton & J ames during the Compensation Period._

003946.000001
143 - 5152153.1

C()NCLUSION

12. Crain Caton & J ames attorneys and paraprofessionals expended a total
of 134.60 hours in connection with their representation of the Debtors during the Compensation
Period. Employing Crain Caton & James’s normal hourly rates for work of this character, the
reasonable value of the services rendered by Crain Caton & J ames for the Debtors during the
Compensation Period is 867,019.00. During the Compensation Period, Crain Caton & J ames
also incurred expenses of $6.52. Pursuant to the Interim Compensation Order, by this Monthly
Fee Statement, Crain Caton & J ames seeks payment from the Debtors in the amount of
$53,621.72 which amount represents (a) 80% of Crain Caton & James’s total fees for services
rendered during the Compensation Period and (b) 100% of the total disbursements incurred from
the Compensation Period (the "Reguested Payment").

13. In accordance with the factors enumerated in section 330 of the
Bankruptcy Code, Crain Caton & J ames respectfully submits that the amount requested is fair
and reasonable given (a) the complexity of the cases, (b) the time expended, (c) the nature and
extent of services rendered, (d) the value of such services and (e) the costs of comparable
services rendered in a case outside the Bankruptcy Code. Moreover, Crain Caton & J ames has
reviewed the requirements of Local Rule 2016-2 and the Interim Compensation Order and
believes that this Monthly Fee Statement complies with such Local Rule and Order,

NOTICE

14. Crain Caton & J ames will serve this Monthly Fee Statement in
accordance with the Interim Compensation Order and the Local Rules. Pursuant to the Interim
Compensation Order, objections to this Monthly Fee Statement, if any, must be in writing and

filed with the Court and served upon Crain Caton & J ames so as to be received no later than

_ 6 _
003946.000001
143 - 5152153.1

October 26, 2018 (the "Qb]'ection Deadline"). If no objections to this Monthly Fee Statement are

received by the Obj ection Deadline, Crain Caton & J ames is authorized to receive the Requested

Payment pursuant to the terms of the Interim Compensation Order and the Retention Order,

Dated: October 5, 2018
Wilmington, Delaware

003946.000001
143 - 5152153.1

/s/Melina'a M Riseden
CRAIN CATON & JAMES
Melinda M. Riseden
C. Henry Kollenberg
1401 McKinney, Suite 1700
Houston, Texas, 77010
Telephone: (713) 658-2323
Facsimile: (713) 658-1921
Email: mriseden@craincaton.com
hkollenberg@craincaton.com

Special Counsel for the Debtors and Debtors in
Possession

IN THE UNITED STATES BANK_RUPTCY C()URT
FOR THE DISTRICT OF DELAWARE

 

Chapter 11
ln re: v Case No. 17-12307 (BLS)
M & G USA coRPoRArioN, er ai ,1 (Joimiy Adminisiered)
Debtors.

 

 

CERTIFICATION O_F MELINDA M. RISEDEN
Melinda M. Riseden, under penalty of perjury, certifies as follows:

l. I am a shareholder with the law firm of Crain Caton & J ames and have
been admitted to appear before this Court. l make this certification in accordance with Local
Rule 2016-2 regarding the contents of applications for compensation and expenses 1 have read
the Monthly Fee Statement and am familiar with the work performed on behalf of the Debtors by
the attorneys and paraprofessionals of Crain Caton & James.

2. The facts set forth in the foregoing Monthly Fee Statement are true and
correct to my knowledge, information and belief. l have reviewed Local Rule 2016-2 and the
Interim Compensation Order and submit that the Monthly Fee Statement substantially complies
with such Local Rule and the Interim Compensation Order,

Dated: October 5, 2018 /s/ Melina'a M Riseden
Melinda M. Riseden

 

The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M &
G Polymers USA, LLC (7593), M&G Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi
& Ghisolfi International S.a r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.a r.l. (7812), M & G
USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo.
American Investments, Inc. (9208). The Debtors' noticing address in these chapter ll cases is 450 Gears
Road, Suite 240, Houston, Texas 77067.

003946.000001
143 - 5152153.1

